Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      Civil No. 20-cv-80426-DIMITROULEAS/MATTHEWMAN

  PURE POOLS, INC., d/b/a API,
  a Florida corporation,

         Plaintiff,                                                               KJZ

  vs.
                                                                        Aug 13, 2020
  OXYGEN POOLS, LLC,
  a Florida limited liability company,                                               West Palm Beach


        Defendant.
  _______________________________/

  OXYGEN POOLS, LLC,

         Counter-Plaintiff,

  vs.

  PURE POOLS, INC.,

         Counter-Defendant,

  and

  DAVD STUART,

        Third-Party Defendant,
  _______________________________/

    ORDER GRANTING PURE POOLS, INC.’S AND DAVID STUART’S MOTION TO
            COMPEL COUNTER-PLAINTIFF TO PROVIDE BETTER
                  RULE 26(a)(1)(a) DISCLOSURES [DE 36]

         THIS CAUSE is before the Court upon Plaintiff/Counter-Defendant, Pure Pools, Inc.

  (“Pure Pools”), and Third-Party Defendant, David Stuart’s (“Stuart”) Motion to Compel Counter-

  Plaintiff to Provide Better Rule 26(a)(1)(a) Disclosures (“Motion”) [DE 36]. The Motion was

                                                1
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 2 of 9



  referred to the undersigned by the Honorable William P. Dimitrouleas, United States District

  Judge. See DE 20. The Court has reviewed all of the filings related to the Motion. [DEs 36, 40, 41,

  42, and 45]. The Court finds that it is not necessary to hold a hearing on the matter. Therefore, the

  matter is ripe for review.

                          A. Whether the Motion Should Be Granted by Default

         Pure Pools and Stuart filed the Motion on July 8, 2020. On July 22, 2020, they filed a

  Supplemental Notice [DE 40]. In the Supplemental Notice, they argued that, pursuant to the

  Court’s Order Setting Discovery Procedure, Defendant/Counter-Plaintiff, Oxygen Pools, LLC

  (“Oxygen Pools”), was required to file its response the Motion within five (5) business days of

  service of the discovery motion, so the response was due on or before July 15, 2020. Id. Pure Pools

  and Stuart requested that the Motion be granted by default due to Oxygen Pools’ failure to file a

  timely response. Id.

         On July 22, 2020, Oxygen Pools filed a response to the Motion [DE 41] and a response to

  the Supplemental Notice [DE 42]. In response to the Supplemental Notice, Oxygen Pools contends

  that it did not believe that the Order Setting Discovery Procedure applied because this is not a

  dispute over discovery responses, that it filed a timely response to the Motion per the response

  date that was listed on the docket by the Clerk’s Office, and that counsel for Pure Pools and Stuart

  never conferred with counsel for Oxygen Pools before filing the Supplemental Notice. [DE 42].

         Pure Pools and Stuart filed an Omnibus Reply [DE 45] on July 23, 2020. They assert that

  the Motion seeks relief under the federal discovery rules, that Oxygen Pools was required to

  comply with the Court’s Order Setting Discovery Procedure and failed to do so, and that Pure

  Pools and Stuart were under no obligation to inform Oxygen Pools concerning when its response


                                                   2
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 3 of 9



  was due. Id.

          The Court has carefully considered the parties’ arguments regarding the timeliness of

  Oxygen Pools’ response. Oxygen Pools should have filed its response in compliance with the time

  frame set forth in the Court’s Order Setting Discovery Procedure [DE 21]. However, since the

  Motion involves initial disclosures and is not a cut and dry motion to compel discovery responses,

  the Court will not grant the Motion by default at this juncture. Oxygen Pools’ mistake appears to

  be inadvertent. This Court prefers to dispose of motions on the merits whenever possible, rather

  than by default.

          All parties and counsel in this case are hereby put on notice that the Court will enforce the

  requirements of its Order Setting Discovery Procedure if any additional discovery or discovery-

  related motions are filed in this case.

                         B. Whether the Motion Should Be Granted on the Merits

                                     Motion, Response, and Reply

          Pure Pools and Stuart contend that Oxygen Pools’ Initial Disclosures dated June 5, 2020,

  are deficient in their description of their computation of damages. [DE 36, p. 2]. After the parties

  conferred, Oxygen Pools served its Revised Initial Disclosures on June 29, 2020. Id. However,

  Pure Pools and Stuart assert that the Revised Initial Disclosures are also deficient as to computation

  of damages. Id. They argue that Oxygen Pools “has failed to comply with the provisions of Rule

  26(a)(1)(A)(iii), by refusing to provide [Pure Pools and Stuart] with a computation of damages and

  supporting documents as to each category of damages sought against Counter-Defendants.” Id. at

  p. 4. They further assert that the Revised Initial Disclosures provide “zero computation of damages

  sought for its claims of trade libel, tortious interference, deceptive and unfair trade practices, false


                                                     3
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 4 of 9



  patenting, false designation of origin, or unfair competition.” Id. Pure Pools and Stuart concede

  that Rule 26 “does not require Oxygen to have a detailed calculation of all damages down to the

  penny at the outset of the matter,” but they maintain that the Rule “does require a meaningful

  disclosure of its damages’ computation(s), as well as the documents that support the calculation(s),

  based upon information existing at the time of disclosure.” Id. Pure Pools and Stuart are requesting

  attorney’s fees and expenses associated with filing the Motion. Id. at p. 5.

         In response, Oxygen Pools argues that it will not know the full extent of its damages until

  it receives documents and information pursuant to its initial discovery requests to Counter-

  Defendant and subpoenas to 17 of Counter-Defendant’s customers. [DE 41, p. 3]. Oxygen Pools

  argues that the Motion is premature as it needs additional discovery responses and subpoena

  responses in order to determine its damages for its claims of trade libel (Count I); false designation

  of origin under 15 U.S.C. § 1125(a) (Count II); violation of the anti-cybersquatting protection act

  (15 U.S.C. § 1125(d) (Count III); tortious interference with business relationships (Count IV);

  False Patent Marking under 35 U.S.C. § 292 (Count V); unfair competition (Count VI); and

  deceptive and unfair trade practices (Count VII). Id. at pp. 3-5. Finally, Oxygen Pools contends

  that Pure Pools’ own Initial Disclosures belie its Motion because Pure Pools “similarly admit[s]

  that as to at least some of its claimed damages, Counter-Defendant cannot, at this time, identify

  them without obtaining discovery from Oxygen Pools and an expert opinion.” Id. at p. 6. Oxygen

  Pools is seeking attorney’s fees and costs associated with filing its response. Id. at p. 7.

         In reply, Pure Pools and Stuart argue that “the non-party discovery will not assist Oxygen

  in calculating its loss revenue, lost sales, lost profits, or any other actual damages” because, as

  acknowledged in Oxygen Pools’ Revised Initial Disclosures, “[t]hese damages will come from


                                                    4
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 5 of 9



  financial information and knowledge only Oxygen has in its possession. Oxygen’s Amended

  Counterclaim further reveals it has such information in its possession. Indeed, each of Oxygen’s

  claims reveals it has information to provide Pure Pools with at least some computation of its

  damages.” [DE 45, p. 2]. Pure Pools and Stuart assert that, “[w]hile the non-party discovery may

  expand on such damages, Oxygen is required to provide a computation of each category of

  damages based on the information available [to] it.” Id. at p. 3. Finally, Pure Pools and Stuart argue

  that Pure Pools’ Initial Disclosures do not in any way support Oxygen Pools’ argument that it

  cannot yet calculate damages. Id. at p. 4.

                                  Court’s legal Analysis and Ruling

         As the parties are aware, Federal Rule of Civil Procedure 26(a)(1)(A) sets forth the

  requirements for Initial Disclosures. Rule 26 states in relevant part that parties are required to

  provide to the opposing parties “a computation of each category of damages claimed by the

  disclosing party--who must also make available for inspection and copying as under Rule 34 the

  documents or other evidentiary material, unless privileged or protected from disclosure, on which

  each computation is based, including materials bearing on the nature and extent of injuries

  suffered.” Fed. R. Civ. P. 26(a)(1)(A)(iii).

         Oxygen Pools’ Revised Initial Disclosures state the following regarding damages:

         Oxygen Pools, LLC has not yet computed its damages. However, it seeks at least
         $700,000 as a result of Plaintiff’s cybersquatting plus damages relating to
         Plaintiff’s trade libeling, tortious interference, and false patent marketing. The
         cybersquatting damages are calculated based on 15 U.S.C. § 1117(d), which
         permits recovery of $100,000 per cybersquatted domain.

         Damages caused by Plaintiff’s trade libeling, tortious interference, deceptive and
         unfair trade practices, and related claims are expected to be calculated by
         determining the amount of revenues Oxygen Pools lost from customers and
         potential customers to whom Plaintiff published false and defamatory statements

                                                    5
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 6 of 9



         concerning Oxygen Pools.

         Damages caused by Plaintiff’s false patent marking are expected to be calculated
         by determining the amount of revenues Oxygen Pools lost as a result of Plaintiff’s
         having published and distributed, either directly or through Poolcorp, advertising
         and marketing materials falsely stating that E-Z Pool is patented or is a patented
         program.

         Oxygen Pools expects to derive this revenue information during the course of
         discovery.

  [DE 36-2, p. 4].

         The Southern District of Florida case of DRC Emergency Servs., LLC v. Ashbritt, Inc., No.

  14-62924, 2015 WL 12746109 (S.D. Fla. June 19, 2015) (J. Snow), is similar to the case at hand.

  In Ashbritt, the defendant claimed that the plaintiff’s disclosures were deficient because they failed

  to provide a computation of damages. The plaintiff amended its disclosures but emphasized that a

  final computation could be made only after the completion of fact and expert discovery. Id. at *1.

  Although Judge Snow agreed with the plaintiff that it would be unreasonable to expect the plaintiff

  to make a definitive damages disclosure at such an early stage of the proceeding, she concluded

  the plaintiff should still be able to disclose estimated lost profits. Id. at *3. The court specifically

  found that the plaintiff should be able to disclose “its estimated lost profits resulting from the loss

  of the Broward County contract, and what it thus far has paid to outside professionals in connection

  with repairing its reputation. Both calculations can and should be supplemented pursuant to Rule

  26(e) as evidence is uncovered during the course of discovery, and the initial calculations will in

  no way bind or otherwise prejudice the Plaintiff.” Id. The Court agrees with Judge Lurana Snow’s

  analysis.

         In this case, Oxygen Pools argues that it cannot provide a computation of damages,

  including lost profits, until it receives the documents and information requested in its initial

                                                     6
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 7 of 9



  discovery requests to Pure Pools and Stuart, as well as the subpoenas to 17 customers. However,

  “a party is not excused from making such initial [damages] disclosures merely because it has not

  completed investigating the case. . . or because another party has not made its disclosures.”

  Boldstar Tech., LLC v. Home Depot USA, Inc., No. 07-80435, 2008 WL 11320011, at *5 (S.D.

  Fla. Mar. 10, 2008); see also Gonzalez v. LiveOps, Inc., No. 1:08-CV-0813-BBM, 2008 WL

  11324067, at *3 (N.D. Ga. Sept. 29, 2008) (The Federal Rules do not contemplate waiting for

  discovery before providing any computation of damages. Rule 26 requires that “a party must,

  without awaiting a discovery request, provide” a computation of damages.) (quoting Fed. R. Civ.

  P. 26(a)(1)); McKenney's, Inc. v. Shumate Mech., LLC, No. 1:07-CV-1727-BBM, 2008 WL

  11336219, at *2 (N.D. Ga. June 6, 2008) (“These disclosures are to be made by the plaintiff ‘based

  on information then reasonably available to it and is not excused from making its disclosures

  because it has not fully completed its investigation of the case.’”) (quoting Viveros v. Nationwide

  Janitorial Ass'n, Inc., 200 F.R.D. 681, 683 (N.D. Ga. 2000)).

         In light of the relevant case law and the wording of Rule 26, the Court finds that Oxygen

  Pools “must merely disclose ‘the best information then available to it concerning the claim,

  however limited and potentially changing it may be.’” Pressman v. Publix Super Markets, Inc.,

  No. 06-61350, 2007 WL 9700541, at *1 (S.D. Fla. May 3, 2007); Pro Video Instruments, LLC v.

  Thor Fiber, Inc., No. 618CV1823ORL31LRH, 2019 WL 5294942, at *2 (M.D. Fla. Apr. 15, 2019)

  (“[A]lthough estimates are often necessary in lieu of the precise damage calculation, they do not

  preclude a party from complying with the rule.” ) (quoting Peninsula Grp. Capital Corp. v.

  Greater Orlando Aviation Auth., No. 6:09-cv-2097-Orl-35GJK, 2010 WL 11507775, at *3 (M.D.

  Fla. June 17, 2010)). Nevertheless, Oxygen Pools’ estimated damages must not be based on


                                                  7
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 8 of 9



  speculation, but rather “‘some analysis’ [must be made] of how the relevant facts lead to that dollar

  figure.” Id. Moreover, Oxygen Pools’ damages estimate may be subject to change as both parties

  have a “continuing duty to supplement” their initial disclosures “if the part[ies] learn that in some

  material respect the disclosure is incomplete and if the additional information has not otherwise

  been made known to the other parties during the discovery process.” Pressman, 2007 WL

  9700541, at *1; Boldstar Tech., LLC, 2008 WL 11320011, at *2.

         More specifically, in light of Oxygen Pools’ own wording in its Revised Initial Disclosures,

  Oxygen Pools should be able to, even at this early juncture, estimate the damages caused by Pure

  Pools and Stuart’s alleged trade libel, tortious interference, deceptive and unfair trade practices,

  and related claims because Oxygen Pools should have some information about the amount of

  revenues lost from customers and potential customers to whom Pure Pools and Stuart allegedly

  published false and defamatory statements concerning Oxygen Pools. Furthermore, Oxygen Pools

  should be able to estimate damages caused by Pure Pools and Stuart’s alleged false patent marking

  because Oxygen Pools should have some information about the amount of revenues it lost as a

  result of Pure Pools and Stuart allegedly having published and distributed, either directly or

  through Poolcorp, advertising and marketing materials falsely stating that E-Z Pool is patented or

  is a patented program. Oxygen Pools can always supplement or revise its estimated damages after

  it has obtained discovery. Therefore, the Court shall require Oxygen Pools to serve a more fulsome

  initial damages disclosure.

                                C. Whether Sanctions Should be Awarded

         Because the Court is granting the Motion, there is no need to consider Oxygen Pools’

  request for attorney’s fees and costs, and it is summarily DENIED. The Court shall, however,


                                                   8
Case 9:20-cv-80426-WPD Document 54 Entered on FLSD Docket 08/13/2020 Page 9 of 9



  consider Pure Pools’ and Stuart’s request for attorney’s fees and costs. Oxygen Pools did revise

  its Initial Disclosures after Pure Pools and Stuart asked it to do so. Furthermore, the Court does

  not believe that Oxygen Pools’ position on this matter is entirely unreasonable. Thus, pursuant to

  Federal Rule of Civil Procedure 37(a)(5)(A)(ii) and (iii), the Court finds that no sanctions should

  be awarded against Oxygen Pools and in favor of Pure Pools and Stuart because Oxygen Pools’

  response was substantially justified and the circumstances would make an award of expenses

  unjust. Thus, the request by Pure Pools and Stuart for an award of attorney’s fees under Rule 37 is

  hereby DENIED.

                                               D. Conclusion

         Based on the forgoing, it is hereby ORDERED AND ADJUDGED that Pure Pools and

  Stuart’s Motion to Compel Counter-Plaintiff to Provide Better Rule 26(a)(1)(a) Disclosures [DE

  36] is GRANTED. Oxygen Pools, LLC, is ORDERED to serve revised Initial Disclosures that

  comply with the requirements Rule 26 and the applicable case law regarding the computation of

  damages on or before August 20, 2020. The Court will not sanction any of the parties or award

  attorney’s fees to any of the parties.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 13th day of August, 2020.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                  9
